Citation Nr: 1536254	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-30 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

2. Entitlement to service connection for carpal tunnel syndrome of the left wrist.

(The issue of service connection for a thoracic spine disorder will be the subject of a future decision.)


REPRESENTATION

Appellant represented by:	Tim Franklin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

As noted on the first page, the issue of service connection for a thoracic spine disorder will be the subject of a future decision.  The Veteran provided testimony regarding that issue before the undersigned as well as a different Veterans Law Judge (VLJ) in December 2007.  

Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three VLJs.  See 38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJs during the appeal, and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held, and the appeal is then ready for appellate review. 

The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  
In light of the Court's holding in Arneson, the Veteran is being sent a letter to determine whether he desires a hearing before the third VLJ of the panel who will decide the issue of service connection for a thoracic spine disorder.  As such, that issue will be the subject of a future decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran was afforded a VA examination in January 2011; a negative nexus opinion was provided.  However, the rationale did not address the Veteran's claimed in-service use injuries due to his duties from his military occupational specialty (MOS) of a tactical aircraft maintenance specialist.  Additionally, at his June 2015 hearing, the Veteran testified that the onset of his symptoms began in service and have persisted since service.  Therefore, the Board concludes that an addendum opinion is necessary to consider the Veteran's reported in-service injuries and his testimony.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the January 2011 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the bilateral carpal tunnel syndrome is related to the Veteran's duties in his MOS of an tactical aircraft maintenance specialist as discussed in an October 2010 statement from the Veteran.

The examiner should address the Veteran's report that his symptoms began in service and have persisted since service. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




